Citation Nr: 1134007	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-02 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased initial rating for post traumatic stress disorder (PTSD), evaluated as 30 percent disabling from March 2006, and as 50 percent disabling from January 4, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1973 to January 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).  While this case has been on appeal, the Veteran moved to New York State.  The Buffalo RO has now properly assumed jurisdiction over the claim.  

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in October 2009.  A transcript of the hearing has been associated with the claims folder.

This is the third time that this claim has come before the Board.  In a January 2010 decision, the Board found that the criteria for a rating in excess of 30 percent for the Veteran's PTSD had not been met.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) that the Court approved in August 2010.  When the case returned to the Board in December 2010, the Board remanded the claim for further development.  

The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  Further, the Board has a duty to ensure compliance with its own remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, the Board does find substantial compliance with the directives of the Joint Motion and with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  


FINDING OF FACT

Over the course of the entire appeals period, the Veteran's PTSD symptoms have resulted in occupational and social impairment with deficiencies in most areas but not in total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for the Veteran's PTSD over the entire appeals period have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as the Veteran's rating is already staged, the Board must review the propriety of both the dates of the stage and the disability ratings assigned.  

A review of the history of the Veteran's claim is instructive.  The Veteran first sought service connection in March 2006.  The St. Petersburg RO granted his claim in October 2007, assigning a 30 percent disability rating.  The Veteran filed a timely Notice of Disagreement with the rating assigned, and the RO issued a Statement of the Case in December 2008.  The Veteran then filed a timely Notice of Disagreement.  He testified at a Travel Board hearing in October 2009.  

When this case first came before the Board in January 2010, the Board denied the Veteran's claim.  The Veteran appealed that decision, and in August 2010, the Court approved the parties' Joint Motion.  The Board then remanded the claim for further development in December 2010, and the case has now returned to the Board.  

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders, found at 38 C.F.R § 4.130, Diagnostic Code (DC) 9411.  Under the General Rating Formula, a 30 percent evaluation is assigned with evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, as noted above, the Veteran's rating has been staged, with a rating of 30 percent assigned prior to January 4, 2011, and with a rating of 50 percent thereafter.  For the reasons that follow, the Board finds that a 70 percent rating over the course of the entire appeals period more closely approximates the Veteran's symptoms and the occupational and social impairments that those symptoms produce.  

Again, under the General Rating Formula, a 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

Here, both the medical and lay evidence show that the Veteran suffers from many of these symptoms.  The Veteran's VA treatment records from 2005 through the present show that the Veteran often had suicidal ideation, though he had no plan or intent to harm himself.  A May 2006 letter from a licensed master social worker at the Pensacola Vet Center revealed that the Veteran suffered from a reduction of ability to understand even simple directions when in a stressful situation, and that the Veteran struggled to maintain any level of social interaction.  Anger outbursts also were identified.  The Veteran's two VA examinations likewise show that the Veteran suffered from symptoms enumerated in the 70 percent rating, including passive suicidal ideation, difficulty in adapting to stressful circumstances, and an inability to maintain effective relationships.  

The lay evidence similarly shows that the Veteran suffers from many of these symptoms.  In his October 2009 Travel Board hearing, the Veteran stated that he has difficulty concentrating while at work.  He stated that he does not go out socially and that he isolates himself from others.  He also mentioned his frequent thoughts of suicide, though he stated that thoughts of his children prevent him from following through with his thoughts.  

The Veteran's PTSD symptoms have resulted in the occupational and social impairment with deficiencies in most areas as described by the 70 percent rating.  It is clear that the Veteran's inability to adapt to stressful circumstances has led to deficiencies in his work.  Both the Vet Center social worker and the examiner from the Veteran's January 2011 VA examination have described these deficiencies; the social worker stated that the Veteran cannot understand even simple directions and that he was struggling to maintain employment, and the VA examiner stated that the Veteran has been demoted twice at his current job because of his PTSD symptoms.  The Veteran's family relations have also been impacted.  The Veteran stated that when he told his wife of his PTSD, she left him and began a relationship with another man.  The Veteran also isolates himself from others, avoiding crowds and social situations.  The social worker also stated that the Veteran's PTSD symptoms prevented him from maintaining any level of social interaction.  The Veteran's mood and thinking have also been impacted.  The Veteran's VA treatment records show that the Veteran is frequently depressed due to his PTSD symptoms, and these same records show that his frequent thoughts of suicide have impacted his thinking.  

The GAF score from the Veteran's most recent VA examination also supports a 70 percent rating.  The examiner assigned the Veteran a GAF score of 48, representing serious symptoms or serious impairment in social and occupational functioning.  A VA mental health note in September 2006 also assigned the Veteran a GAF score of 49.  Though the Veteran's other VA treatment records show that he had GAF scores in the range of 50-60, the Board notes that he still suffered from serious symptoms at these times.  

Given the foregoing, it is clear to the Board that the Veteran's PTSD symptoms have resulted in the occupational and social impairment with deficiencies in most areas as contemplated by the 70 percent rating.  Further, the Board finds that the Veteran has suffered from these symptoms over the course of the entire appeals period, negating the need to stage his rating.  

Though the Veteran's PTSD symptoms have resulted in occupational and social impairment with deficiencies in most areas, they have not resulted in total occupational and social impairment required for the 100 percent rating.  Under the General Rating Formula, a 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.  

Here, neither the medical nor the lay evidence shows that the Veteran's symptoms approach those contemplated by the 100 percent rating.  The Veteran's thought processes and communications have never been found to be grossly impaired.  He does not suffer from hallucinations or delusions.  He does not have gross inappropriate behavior.  Though the Veteran has frequent thoughts of suicide, he has admitted that thoughts of his children prevent him from doing anything more than thinking about harming himself.  The Veteran has maintained his personal hygiene, he has always been oriented to time and place, and his memory is grossly intact.  

More importantly, the PTSD symptoms from which the Veteran does suffer have not resulted in total occupational and social impairment.  Though the Veteran struggles at his job and has been demoted twice, he nonetheless maintains employment.  Further, though his relationship with his wife has deteriorated (it is not clear whether the Veteran and his wife remain married or whether the divorce he contemplated has been finalized), he remains close to his children.  The Veteran's symptoms thus are not productive of total occupational and social impairment.  

The Board does not need to remand the Veteran's claim for consideration of whether a total disability rating based on individual unemployability (TDIU) is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  With the Board's action in this case, the Veteran meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16 (2010) (providing the criteria for a TDIU).  As the Veteran remains employed, however, a TDIU would not be warranted, and no remand is required.  

Further, the Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The medical and lay evidence have found that the Veteran suffers from suicidal ideation, from an inability to adapt to stressful circumstances, and an inability to maintain effective relationships.  These symptoms are all contemplated under the applicable rating criteria for PTSD.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran's PTSD symptomatology is productive of occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  Accordingly, the Board concludes that the criteria for a 70 percent rating for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.130, DC 9411.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has met its duty to notify for this claim.  Service connection for this issue was granted in an October 2007 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claim on appeal.  

The parties' Joint Motion identified two problems with the Board's decision: first, that it did not discuss positive evidence in the Veteran's claim; and second that the Board did not discuss whether a new VA examination was warranted.  In the decision above, the Board has discussed the evidence highlighted by the Joint Motion.  Further, in its December 2010 remand, the Board remanded the Veteran's claim in order that he undergo a new VA examination.  

With respect to the Board's December 2010 remand, the Board sought additional treatment records and asked that the Veteran undergo a new VA examination.  The Veteran's updated treatment records were obtained and added to the file, and the Veteran underwent a VA examination in January 2011.  

As each of the directives from both the Board and the parties have been accomplished, the Board thus finds there was substantial compliance with its and the parties' remand instructions.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased 70 percent rating for the Veteran's PTSD effective March 9, 2006 is granted, subject to regulations governing the award of monetary benefits.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


